 In the Matter of TUTTLE SILVER COMPANY, INC.andINTERNATIONALJEWELRY WORKERS UNION, AFLCase No. I-B-2659.-DecidedMarch 1, 1946Messrs. Benjamin E. GordonandArthur F. Smith,of Boston,Mass., for the Company.Mrs. Rose Norwood,of Boston, Mass., andRoewer, Reel and Don-ovan, by Mr. W. R. Donovan,of Boston, Mass., for the Union.Miss Helen Hart,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Jewelry WorkersUnion, AFL, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Tuttle Silver Company, Inc., Boston, Massachusetts, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Walter Wilbur, TrialExaminer.The hearing was held at Boston, Massachusetts, onNovember 9, 1945.The Company and the Union appeared, partici-pated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYTuttle Silver Company, Inc., a Massachusetts corporation with itsprincipal place of business in Boston, Massachusetts, is presently66 N. L.R. B., No. 23.238 TUTTLE SILVER COMPANY, INC.239engaged in converting to its peacetime work of manufacturing silver-ware. In 1944, and in the first 6 months of 1945, the Company wasalmost exclusively engaged in the production of electronic parts forradar equipment.During 1944, and the first 6 months of 1945, theCompany imported raw materials valued in excess of $75,000, ofwhich more than 50 percent was shipped to the Company from pointsoutside the Commonwealth.During the same period, the Companysold products valued in excess of $75,000, of which about 3 percentwas transported to points outside Massachusetts.The remaining 97percent of the Company's products was shipped to points withinthe Commonwealth for assembly into radar equipment which wasdestined for delivery to the United States Government.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Jewelry Workers Union, affiliated with the AmericanFederation of Labor, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1V.THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of theparties, that all production and maintenance employees of the Com-pany, including working foremen,2 but excluding office and clericalemployees, executives, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such1The FieldExaminerreported that the Unionsubmitted 17 applications for member-ship, and that there were 25 employeesin the alleged appropriate unit.It does not appearthatthese employees possess supervisory authority. 240DECISIONS ,Of NATIONAL LABOR RELATIONS BOARDection3.constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMI14ATION OF REPRESENTATIVESThe Company contends that no election should be directed at thistime because its pay roll, at the time of the hearing, listed only 26employees in the unit, found appropriate in Section IV,supra,aboutone-third of the contemplated number of employees in that unit. TheCompany also asserts that the present complement of employees doesnot constitute a fair cross-section of those who will eventually be inits employ because many will be unable to learn the trade.The record reveals that the Company hopes to expand its pay rollto include approximately 75 production and maintenance employeesas soon as additional labor is available.The record also reveals, how-ever, that due to the critical shortage of skilled silversmiths in theBoston area, the Company has no knowledge of when such a laborforce can be recruited-3Of the Company's 26 employees in theappropriate unit, only 4 or 5 are solely engaged in work on electronicequipment. Inasmuch as the Company is thus using most of its em-ployees in the manufacture of silverware, it would appear that thepresent group of employees, though small in number, is sufficientlyrepresentative of the group which may ultimately be employed.Al-though the rate of turn-over among the Company's employees has,been high, we see noreason todeny the benefits of collective bargain-ing to the present, group because of the mere possibility that someworkers may not remain in the Company's employ. Therefore, inview of the uncertainty as to when the contemplated expansion of theCompany's pay roll will occur and in consideration of the fact thatthe Company's current personnel is producing silverware and thusconstitutes a substantial and representative group, we shall adhereto our usual policy in such circumstances of directing an immediateelection.4We shall, however, entertain a new petition for an investigationand certification of representatives affecting the employees involvedherein withinlessthan, a year, but not before the expiration of 6months from the date of any certification we may issue in the instantproceeding upon proof (1) that, the number of employees in theappropriate .unit ismore than double the number eligible to vote inthe election hereinafter directed; and (2) that the petitioner repre-% The Company has apparently been attempting to recruit labor since August 1945,when the war ended. On September 26, 1945, there were 25 employees in the proposedunitand by November 9, 1945, the date of the hearing, the pay rpll had only beenexpanded to 26 employees.4MatterofTheGeneralTireandRubber Company,63 N. L. R. B. 182. TUTTLE SILVER COMPANY, INC.241sents a substantial number of employees in the expanded appropriateunit .5We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Tuttle SilverCompany, Inc., Boston, Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by International Jewelry Workers Union,AFL, for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.6Matter of Aluminum Company of America,52 N. L.R. B. 1040.686572-46-17